1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES RUTHERFORD                         Case No.: 19cv2483-LAB (BGS)
12                              Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    DPKY LLC
15                           Defendant.
16
17         Plaintiff has filed a notice of voluntary dismissal. Defendant has not
18   answered or filed a motion for summary judgment, or otherwise appeared. This
19   action is therefore DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ.
20   P. 41(a).
21
22         IT IS SO ORDERED.
23   Dated: March 10, 2020
24
25                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
26
27
28

                                              1
                                                                             [Case Number]
